DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 03/31/2020.
Preliminarily, claims 1-25 have been canceled and claims 26-45 have been added.
Claims 26-45 are pending with claims 26, 34, and 42 as independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 and 05/16/2022 were filed on the same and after the mailing date of the application on 03/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite processing data with a convolutional neural network to recognize a pattern in data, the processing including processing a first feature map formed by combining two feature maps output by two additional convolutional blocks to output a second feature map, and processing a third feature map formed by combining two feature maps output by two additional convolutional blocks to output a fourth feature map. Additional steps include similar processing to output further feature maps, generate region proposals using the outputted feature maps, up-sampling feature maps to match spatial resolutions prior to forming the first and second feature maps. The courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).
The limitations of processing feature maps to generate additional feature maps using convolutional block processing, processing feature maps with region proposal networks, and various adjustments to change the sampling rate of the feature maps prior to convolutional processing, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The recitation of the convolutional network as comprising two branches, each branch including a set of convolutional blocks and pooling layers, describes the conceptual order of the data processing as might be drawn on a piece of paper. Nothing in the claims precludes the steps from practically being performed by a human using a pen and paper. For instance, nothing precludes the various steps from being practically performed by a human using a pen and paper with a small sample image size, say of 4 X 4 pixels. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claims only recite generic computer components to perform the processing at a high-level of generality (i.e., as a generic processor or computer memory) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these elements, where present, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,713,794, filed 03/16/2017, hereinafter as He) in view of Huang et al. (US 2017/0147905, published 05/25/2017, hereinafter as Huang).

Claim 26, a method for pattern recognition, comprising: 
processing data with a convolutional neural network in order to recognize a pattern in the data, wherein the convolutional neural network comprises at least: 
a first branch comprising a sequence of first convolutional blocks, a pooling layer being disposed between any two adjacent first convolutional blocks, each first convolutional blocks comprising at least one convolutional layer, (He discloses in [col. 27, ln 23 to col. 29, ln 5] “On first pass 820, system 800 processes input image patch 810 through layers 822, 824, 826, and 828 to generate first-pass output 830 (i.e., object-proposal encoding). Second pass 840 processes first-pass output 830 through layers 848, 846, 844, and 842 in a top-down architecture. The input of each layer in second pass 840 is the output of the immediately-preceding layer in second pass 840 (i.e. object-proposal encodings) combined with the output from a corresponding layer on first pass 820 (i.e., features). In particular embodiments, second pass 840 successively integrates information from earlier layers. Thus, system 800 takes advantage of high-resolution features from first pass 820 in the layers of second pass 840. The output of system 800, refined object proposal 850, may include features that include object-level information and pixel-level information… features output from layers in the first pass 820 may be combined with object-proposal encodings outputted by layers in second pass 840 using refinement modules 860… Each refinement module 860 may invert the effects of pooling in first pass 820 in order to double the resolution of the input object-proposal encoding (i.e., output from the immediately preceding layer in second pass 840)” EX.: the first pass 820 may be the first branch such that layers 822, 824, 826, and 828 may represent the sequence of the first convolutional blocks. The first pass filter 820 may represent pooling layer disposed between any two adjacent layers in the first pass) and 
a second branch comprising a sequence of second convolutional blocks, each second convolutional blocks comprising at least one convolutional layer, (He discloses in [col. 27, ln 23 to col. 29, ln 5] EX.: the second pass 840 may represent the second branch comprising layers 842, 844, 846, and 848) and 
wherein the processing the data with the convolutional neural network further comprises: 
a preceding second convolutional block receiving a first feature map formed by combining of a feature map outputted by a preceding first convolutional block and a feature map outputted by a subsequent first convolutional block, processing the first feature map, and outputting a second feature map, (He discloses in [col. 27, ln 23 to col. 29, ln 5] EX.: considering that the output from layer 828 as the same as the output from layer 848, the first feature map may be formed by combining a feature map outputted by preceding layer 826 and subsequent layer 848. Refinement module 850 processes the combined feature maps to output the first feature map in the second pass. See fig. 8) and 
a subsequent second convolutional block receiving a third feature map formed by combining the second feature map and a feature map outputted by a further subsequent first convolutional block, processing the third feature map, and outputting a fourth feature map; (He discloses in [col. 27, ln 23 to col. 29, ln 5] EX.: considering that the output from layer 844 as the same as the output from layer 824, the third feature map may be formed by combining the first feature map and subsequent layer 824. Refinement module 850 processes the combined feature maps to produce the fourth feature map in the second pass. See fig. 8).
He does not explicitly disclose convolutional block. However, Huang, in an analogous art, disclose in ([0044-0053] “network architecture 300 comprises 16 convolution layers, 12 convolution layers labeled Conv1_1 304 through Conv4_4 330; and 3 pooling layers 340-344.” EX.: conv1_1 to conv1_2, conv2_1 to conv2_2, conv3_1 to conv3_4, and conv4_1 to conv4_4 may be convolutional blocks such that each convolutional block comprises one or more layers, wherein between each two consecutive convolutional blocks there may be a pooling layer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of He with the teaching of Huang because layers, or more layers, play key components that enable a neural network to learn complex tasks and achieve excellent performance. “There may be any number of internal hidden layers that map the nodes in the input layer to the nodes in the output layer.” See He Background.

Claim 27. The rejection of the method of claim 26 is incorporated, wherein processing the data with the convolutional neural network in order to recognize the pattern in the data further comprises: a further subsequent second convolutional block receiving a fifth feature map formed by combining the fourth feature map and a feature map outputted by a yet further subsequent first convolutional block, process the fifth feature map, and outputs a sixth feature map; (He discloses in [col. 27, ln 23 to col. 29, ln 5] EX.: considering that the output from layer 822 as the same as the output from layer 842, the sixth feature map may be formed by combining a feature map outputted by preceding layer 822 and the fourth feature map in the second pass. Refinement module 850 processes the combined feature maps. See fig. 8).

Claim 28. The rejection of the method of claim 27 is incorporated, wherein processing the data with the convolutional neural network in order to recognize the pattern in the data further comprises: processing the sixth feature map with a region proposal network to generate final region proposals; (He discloses in [col. 27, ln 23 to col. 29, ln 5] “The output of system 800, refined object proposal 850, may include features that include object-level information and pixel-level information. As an example, the object proposal 850 output from the two-pass system 800 will be more precise at a pixel level than the object-proposal encodings in first-pass output 830… a region proposal network (RPN) to identify any number of Rols (e.g., 930) that map to regions in the feature map 920.” EX.: the object proposal 850 and/or 950 may be the final region proposals).

Claim 29. The rejection of the method of claim 27 is incorporated, wherein processing the data with the convolutional neural network in order to recognize the pattern in the data further comprises: processing at least two of the first feature map, the third feature map, the fifth feature map and the sixth feature map with respective region proposal networks to generate at least two of first region proposals, third region proposals, fifth region proposals, and sixth region proposals respectively; and merging the at least two of first region proposals, third region proposals, fifth region proposals, and sixth region proposals to generate final region proposals; (He discloses in [col. 27, ln 23 to col. 29, ln 5] “features output from layers in the first pass 820 may be combined with object-proposal encodings outputted by layers in second pass 840 using refinement modules 860. Each refinement module 860 may invert the effects of pooling in first pass 820 in order to double the resolution of the input object-proposal encoding (i.e., output from the immediately preceding layer in second pass 840). Each refinement module 860 may be denoted by R.sup.i, and each refinement module R.sup.i takes as input an object-proposal encoding M.sup.i generated in the top-down second pass 840 and matching features F.sup.i generated in bottom-up first pass 820. Each refinement module R.sup.i may be trained to merge the object-proposal encoding and the matching features in order to generate a new upsampled object encoding M.sup.i+1. Thus, M.sup.i+1=R.sup.i(M.sup.i,F.sup.i).” EX.: each feature map generated by combining each two consecutive layers from the first pass may be processed by a corresponding refinement module to invert the effect of pooling of the first filter 820. Each refinement module outputs object proposal. Thus, at least four region proposals may be merged together to form refined object/region proposal 850 as final region proposals).

Claim 30. The method of claim 28, processing the data with the convolutional neural network in order to recognize the pattern in the data further comprises: utilizing the sixth feature map and the final region proposals with a region-based object detection network to classify regions as recognized patterns; (He discloses in [col. 27, ln 23 to col. 29, ln 5 and claims 1 and 6] “generating a feature map for the training image using a first neural network; identifying a region of interest in the feature map; generating a regional feature map for the region of interest based on sampling locations defined by a sampling region, wherein the sampling region and the region of interest align to the same region in the feature map… generating a classification associated with the region of interest by processing the regional feature map… refined object proposal 850, may include features that include object-level information and pixel-level information… using the trained model, a computing system may process an image's pixel information and detect an area (e.g., specified by a bounding box) in the image that contains an object instance, classify or label the object instance (e.g., a person, car, building, etc.), and/or identify particular pixels that correspond to the object instance.” EX.: final region proposal 850 may comprise final feature map be input to classification. See fig. 9).

Claim 31. The rejection of the method of claim 26 is incorporated, wherein forming the first feature map by combining of the feature map outputted by the preceding first convolutional block and the feature map outputted by the subsequent first convolutional block further comprises: up-sampling the feature map outputted by the subsequent first convolutional block to have the same spatial resolution as the feature map outputted by the preceding first convolutional block; and combining the up-sampled feature map outputted by the subsequent first convolutional block and the feature map outputted by the preceding first convolutional block by adding values of each pair of corresponding elements of the two feature maps, or by concatenating values of each pair of corresponding elements of the two feature maps, so as to form the first feature map; and wherein forming the third feature map by combining the second feature map and the feature map outputted by the further subsequent first convolutional block further comprises: up-sampling the feature map outputted by the further subsequent first convolutional block to have the same spatial resolution as the second feature map; and combining the up-sampled feature map outputted by the further subsequent first convolutional block and the second feature map block by adding values of each pair of corresponding elements of the two feature maps, or by concatenating values of each pair of corresponding elements of the two feature maps, so as to form the third feature map; (He discloses in [col. 27, ln 23 to col. 29, ln 5] “The input of each layer in second pass 840 is the output of the immediately-preceding layer in second pass 840 (i.e. object-proposal encodings) combined with the output from a corresponding layer on first pass 820 (i.e., features). In particular embodiments, second pass 840 successively integrates information from earlier layers. Thus, system 800 takes advantage of high-resolution features from first pass 820 in the layers of second pass 840.…Each refinement module 860 may be denoted by R.sup.i, and each refinement module R.sup.i takes as input an object-proposal encoding M.sup.i generated in the top-down second pass 840 and matching features F.sup.i generated in bottom-up first pass 820. Each refinement module R.sup.i may be trained to merge the object-proposal encoding and the matching features in order to generate a new upsampled object encoding M.sup.i+1. Thus, M.sup.i+1=R.sup.i(M.sup.i,F.sup.i)… layer 842 may be the same as layer 822; layer 844 may be the same as layer 824; layer 846 may be the same as layer 826; and layer 848 may be the same as layer 828.” EX.: the refinement module may be configured to upsampling and integrating/adding/concatenating information (values) to each pooled layer from the first pass in the second pass).

Claim 32. The rejection of the method of claim 26 is incorporated, wherein the second convolutional blocks have the same spatial resolution; (He discloses in [col. 21, ln8-14 and col. 27, ln 23 to col. 29, ln 5] “This two-pass convolutional neural network architecture may be used to obtain high-level information and low-level information (e.g., high-resolution masks/object proposals). The two-pass convolutional neural network may be used to obtain high-resolution object proposals. The two-pass convolutional neural network may also be used in pixel labelling tasks… The second pass 840 of system 800 is then used in order to extract pixel-level information (i.e., high-resolution information) for image patches 810 in addition to the object-level information obtained in first pass 820… The input of each layer in second pass 840 is the output of the immediately-preceding layer in second pass 840 (i.e. object-proposal encodings) combined with the output from a corresponding layer on first pass 820 (i.e., features). In particular embodiments, second pass 840 successively integrates information from earlier layers.”).

Claim 33. The rejection of the method of claim 26 is incorporated, wherein the preceding first convolutional block and the subsequent first convolutional block are adjacent first convolutional blocks in that there is no other first convolutional block disposed therebetween, and the subsequent first convolutional block and the further subsequent first convolutional block are adjacent first convolutional blocks in that there is no other first convolutional block disposed therebetween; (He discloses in [col. 27, ln 23 to col. 29, ln 5] EX.: information from two consecutive layers such as layer 822 and layer 824 may be combined in the second pass and layer 826 and layer 824 may be combined).

Claim 34. An apparatus for pattern recognition, comprising: 
at least one processor, at least one memory including computer program code; (He discloses in [col. 41, ln 1-34])
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
process the data with a convolutional neural network in order to recognize a pattern in the data, wherein the convolutional neural network comprises at least: 
a first branch comprising a sequence of first convolutional blocks, a pooling layer being disposed between any two adjacent first convolutional blocks, each first convolutional block comprising at least one convolutional layer, (rejected based on rationale used in the rejection of claim 26) and 
a second branch comprising a sequence of second convolutional blocks, each second convolutional block comprising at least one convolutional layer, (rejected based on rationale used in the rejection of claim 26) and 
wherein the processing of the data with the convolutional neural network further comprises: 
a preceding second convolutional block to receive a first feature map formed by combining of a feature map outputted by a preceding first convolutional block and a feature map outputted by a subsequent first convolutional block, process the first feature map, and output a second feature map, (rejected based on rationale used in the rejection of claim 26) and 
a subsequent second convolutional block to receive a third feature map formed by combining the second feature map and a feature map outputted by a further subsequent first convolutional block, process the third feature map, and output a fourth feature map; (rejected based on rationale used in the rejection of claim 26).

Claim 35. The rejection of the apparatus of claim 34 is incorporated, wherein the processing of the data with the convolutional neural network in order to recognize the pattern in the data further comprises: a further subsequent second convolutional block to receive a fifth feature map formed by combining the fourth feature map and a feature map outputted by a yet further subsequent first convolutional block, process the fifth feature map, and output a sixth feature map; ().

Claim 36. The rejection of the apparatus of claim 35 is incorporated, wherein the processing of the data with the convolutional neural network in order to recognize the pattern in the data further comprises: process the sixth feature map with a region proposal network to generate final region proposals; (He discloses in [col. 27, ln 23 to col. 29, ln 5] “first-pass output 830 may be a semantically-meaningful feature map with multiple channels. As an example and not by way of limitation, first-pass output 830 may include object-proposal encodings (i.e., object proposals 430). The second pass 840 of system 800 is then used in order to extract pixel-level information (i.e., high-resolution information) for image patches 810 in addition to the object-level information obtained in first pass 820… Layer 848 may take as input the output 830 of the first pass. After an input image patch is processed by first pass 820 and second pass 840, system 800 will have generated object-level information (e.g., general identification of a cat in an image) and the pixel-level information (e.g., identification of the edges of the cat)”. EX.: the six feature map may be the output of combing the feature map outputted by layer 826 and the feature map outputted by the layer 828. Then, the object proposal 430 may be applied to the sixth feature map to generate or predict object boxes and positions of the object boxes in sixth feature map and produce final region proposals such as the output object proposal 850. See fig. 8).

Claim 37. The rejection of the apparatus of claim 35 is incorporated, wherein the processing of the data with the convolutional neural network in order to recognize the pattern in the data further comprises: process at least two of the first feature map, the third feature map, the fifth feature map and the sixth feature map with respective region proposal networks to generate at least two of first region proposals, third region proposals, fifth region proposals, and sixth region proposals respectively; and merge the at least two of first region proposals, third region proposals, fifth region proposals, and sixth region proposals to generate final region proposals; (rejected based on rationale used in the rejection of claim 29).

Claim 38. The rejection of the apparatus of claim 36 is incorporated, wherein the process of the data with the convolutional neural network in order to recognize the pattern in the data further comprises: utilize the sixth feature map and the final region proposals with a region-based object detection network to classify regions as recognized patterns; (rejected based on rationale used in the rejection of claim 30).

Claim 39. The rejection of the apparatus of claim 34 is incorporated, wherein the forming of the first feature map by combining of the feature map outputted by the preceding first convolutional block and the feature map outputted by the subsequent first convolutional block further comprises: up-sample the feature map outputted by the subsequent first convolutional block to have the same spatial resolution as the feature map outputted by the preceding first convolutional block; and combine the up-sampled feature map outputted by the subsequent first convolutional block and the feature map outputted by the preceding first convolutional block by adding values of each pair of corresponding elements of the two feature maps, or by concatenating values of each pair of corresponding elements of the two feature maps, so as to form the first feature map; and wherein the forming of the third feature map by combining the second feature map and the feature map outputted by the further subsequent first convolutional block further comprises: up-sample the feature map outputted by the further subsequent first convolutional block to have the same spatial resolution as the second feature map; and combine the up-sampled feature map outputted by the further subsequent first convolutional block and the second feature map block by adding values of each pair of corresponding elements of the two feature maps, or by concatenating values of each pair of corresponding elements of the two feature maps, so as to form the third feature map; (He discloses in [col. 27, ln 23 to col. 29, ln 5] “On first pass 820, system 800 processes input image patch 810 through layers 822, 824, 826, and 828 to generate first-pass output 830 (i.e., object-proposal encoding). Second pass 840 processes first-pass output 830 through layers 848, 846, 844, and 842 in a top-down architecture. The input of each layer in second pass 840 is the output of the immediately-preceding layer in second pass 840 (i.e. object-proposal encodings) combined with the output from a corresponding layer on first pass 820 (i.e., features). In particular embodiments, second pass 840 successively integrates information from earlier layers… features output from layers in the first pass 820 may be combined with object-proposal encodings outputted by layers in second pass 840 using refinement modules 860. Each refinement module 860 may invert the effects of pooling in first pass 820 in order to double the resolution of the input object-proposal encoding (i.e., output from the immediately preceding layer in second pass 840)… Each refinement module R.sup.i may be trained to merge the object-proposal encoding and the matching features in order to generate a new upsampled object encoding” EX.: the refinement module up-samples and integrate information from earlier layer to later layer in the second pass. See fig. 8).

Claim 40. The rejection of the apparatus of claim 34 is incorporated, wherein the second convolutional blocks have the same spatial resolution; (rejected based on rationale used in the rejection of claim 32).

Claim 41. The rejection of the apparatus of claim 34 is incorporated, wherein the preceding first convolutional block and the subsequent first convolutional block are adjacent first convolutional blocks in that there is no other first convolutional block disposed therebetween, and the subsequent first convolutional block and the further subsequent first convolutional block are adjacent first convolutional blocks in that there is no other first convolutional block disposed therebetween; (rejected based on rationale used in the rejection of claim 33).

Claim 42. A system for pattern recognition, comprising: 
a convolutional neural network configured to process data in order to recognize a pattern in the data, wherein the convolutional neural network comprises at least: 
a first branch comprising a sequence of first convolutional blocks, a pooling layer being disposed between any two adjacent first convolutional blocks, each first convolutional block comprising at least one convolutional layer, (rejected based on rationale used in the rejection of claim 26) and 
a second branch comprising a sequence of second convolutional blocks, each second convolutional block comprising at least one convolutional layer, (rejected based on rationale used in the rejection of claim 26) 
wherein the processing of the data in order to recognize the pattern in the data further comprises: 
a preceding second convolutional block to receive a first feature map formed by combining of a feature map outputted by a preceding first convolutional block and a feature map outputted by a subsequent first convolutional block, process the first feature map, and output a second feature map, (rejected based on rationale used in the rejection of claim 26) and 
a subsequent second convolutional block to receive a third feature map formed by combining the second feature map and a feature map outputted by a further subsequent first convolutional block, process the third feature map, and output a fourth feature map; (rejected based on rationale used in the rejection of claim 26).

Claim 43. The rejection of the system of claim 42 is incorporated, wherein the processing of the data in order to recognize the pattern in the data further comprises: a further subsequent second convolutional block to receive a fifth feature map formed by combining the fourth feature map and a feature map outputted by a yet further subsequent first convolutional block, process the fifth feature map, and output a sixth feature map; (rejected based on rationale used in the rejection of claim 27).

Claim 44. The rejection of the system of claim 43 is incorporated, further comprising: a region proposal network configured to process the sixth feature map to generate final region proposals; (rejected based on rationale used in the rejection of claim 28).

Claim 45. The rejection of the system of claim 43 is incorporated, further comprising: respective region proposal networks configured to process at least two of the first feature map, the third feature map, the fifth feature map and the sixth feature map to generate at least two of first region proposals, third region proposals, fifth region proposals, and sixth region proposals respectively; and a merging module configured to merge the at least two of first region proposals, third region proposals, fifth region proposals, and sixth region proposals to generate final regions proposals; (rejected based on rationale used in the rejection of claim 29).

Conclusion
This action is made Non-Final.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        11/04/2022

/SHAHID K KHAN/Examiner, Art Unit 2178